Campbell, J.
In this ease it appears that a part of the plaintiffs were defendants in a chancery suit in which they were decreed to have no title against the second wife of John Probasco. It was their duty in that case, if they had any superior title, to maintain it. If they found newly-discovered facts which would make out a defense, it would have been their duty, if they desired to avail themselves of them, to have the decree opened by bill of review. They cannot attack it collaterally.
The deed from John Probasco to Uzal was, according to the testimony of - Uzal, part of an' entire contract for the exchange of lands, which was abandoned.' Uzal therefore took nothing by it. And I think that the action of John Probasco in giving it a different direction, and obtaining a conveyance to his wife, delivered to himself, and not to her, could not be; operative on behalf of her heirs without some evidence that she was cognizant of and a party to the delivery by some acceptance or approval. - ■
A new trial should be granted.
Ohamplin, J. concurred.